Name: Commission Regulation (EEC) No 1561/89 of 5 June 1989 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulation (EEC) No 3143/85
 Type: Regulation
 Subject Matter: distributive trades;  marketing
 Date Published: nan

 6 . 6 . 89 Official Journal of the European Communities No L 153/ 17 COMMISSION REGULATION (EEC) No 1561/89 of 5 June 1989 amending Regulation (EEC) No 1609/88 as regards the latest time of entry into storage for butter sold under Regulation (EEC) No 3143/85 HAS ADOPTED THIS REGULATION : Article 1 The first paragraph of Article 1 of Regulation (EEC) No 1609/88 is hereby replaced by the following : 'The butter referred to in Article 1 ( 1 ) of Regulation (EEC) No 3143/85 must have been- taken into storage before 1 April 1987 or between 1 August and 31 December 1987. However, in the case of Belgium, Germany and the Netherlands, the butter must have been taken into storage before 1 May 1987 or between 1 August and 31 December 1987.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Article; 1 of Commission Regulation (EEC) No 3143/85 of 11 November 1985 " on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EEC) No 1560/89 (4), butter put up for sale must have entered storage before a date to be determined ; whereas, in view of the level of butter stocks, the dates in the first paragraph of Article 1 of Commission Regulation (EEC) No 1 609/88 (*), as last amended by Regulation (EEC) No 740/89 (6), which fixes the latest time of entry into storage of butter sold under Regulation (EEC) No 3143/85, should be amended ; Whereas those dates must be fixed depending on stocks available and the programme of sales ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission C) OJ No L 148, 28 . 6. 1968, p. 13. (4 OJ No L 84, 29 . 3 . 1989, p. 1 . (3) OJ No L 298, 12. 11 . 1985, p. 9 . (4) See page 16 of this Official Journal. (j OJ No L 143, 10 . 6. 1988, p. 23. (6 OJ No L 80, 23 . 3 . 1989, p. 33.